ALB:LTG
F.# 2018R01495

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X
UNITED STATES OF AMERICA                                PROPOSED ORDER
         - against -                                    CR 19-376-M
KWASI ASARE, MARK LAMICKA, also known
                                                                                   IN    F, LED
                                                                              u.s. o,sfJ,t~f<c•soouff'ce
as Mark Lamica and Mark Lomicka, JAMES                                                            ,,Te,O.N.Y
GANIERE and KEVIN CARRIKER,                                                   *      MAY 012019          *.
                       Defendants.                                            LONG ISLAND OFFICE


                Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Lara T. Gatz, for

an order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter be unsealed.


Dated:     Central Islip, New York
          MayL ,2019

                                                 s/ Arlene R. Lindsay
                                             {             -y   -   I I   -          I


                                           HONORABLE ARLENE R. L~AY
                                           UNITED STATES MAGISTRATE"JUDGE
                                           EASTERN DISTRICT OF NEW YORK
